In his motion for rehearing appellant insists that we erred in holding that the witness Churchill was competent. The complaint directed at the admission of his testimony, as appears in bill of exception No. 5, is very indefinite. The bill states that it was admitted by the state that the witness Churchill had been in the penitentiary. No effort appears in the bill to show when he was convicted, or whether he was unpardoned or otherwise. It is said in Texas Juris, sec. 256, p. 380: "A bill complaining that a witness is disqualified because he had been convicted of a felony, and that his rights of citizenship had not been restored, must set out facts showing that the objection was well taken." Roach v. State,102 Tex. Crim. 176, 277 S.W. 385, and Baxter v. State,81 Tex. Crim. 234, 194 S.W. 1107, are cited in support of the text. We think this matter correctly disposed of in the original opinion.
The motion for rehearing will be overruled.
Overruled.